DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 16 recite the limitation "horizontal" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  The previous two line recite “a horizontal support,” therefore it is unclear if applicant is referring to the horizontal support or a horizontal axis or direction.  The scope of the claims are unclear.  See also claims 5, 11, 19 and 25
	Regarding claims 13-14 and 29-30, the claims attempt to further limit the “equipment” which is not positively recited in the base claim.  The scope of the claims is unclear and the claims technically lack proper antecedent basis.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 16-22 and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,292,883 to Jepsen et al.
	Regarding claim 16, Jepsen ‘883 discloses an adaptor 100 for supporting equipment from one or more support structures, comprising: an adaptor body 101b having a width and a depth; a connector 105 extending from the adaptor body and configured for securement to the equipment (via attachment to 201/301/401/501/601), wherein the adaptor is configured to be interchangeably securable to a floor stand and a horizontal support structure while maintaining a level orientation of the equipment relative to horizontal when secured to the adaptor and without disconnecting the adaptor from the equipment (col. 8, lines 24-44).
	Regarding claim 17, Jepsen ‘883 discloses further comprising an adaptor plate 101a attached to the adaptor body 101b and positioned opposite to the connector 105.
	Regarding claim 18, Jepsen ‘883 discloses further comprising a counterweight 201 attachable to the adaptor plate 101a.
	Regarding claim 19, Jepsen ‘883 discloses further comprising a clamp 170 which is attachable to the adaptor plate 101a wherein the clamp is configured to engage a vertical support member 550 which is vertically aligned relative to horizontal.
	Regarding claim 20, Jepsen ‘883 discloses wherein the vertical support member 550 comprises an IV pole (col. 16, lines 20-25).
	Regarding claim 21, Jepsen ‘883 discloses further comprising a hook 101a securable to the adaptor body 101b such that the hook projects away from the adaptor body.
	Regarding claim 22, Jepsen ‘883 discloses further comprising at least one brace 103 extending from a portion of the adaptor body 101b for stabilizing the equipment relative to the adaptor when secured to the connector 105.
	Regarding claim 31, Jepsen ‘883 discloses wherein the connector 105 is configured to reversibly secure to the equipment ( col. 8, lines 38-44).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,292,883 to Jepsen et al.
	Regarding claim 29, Jepsen ‘883 discloses mounting medical equipment on IV poles, bed rails and other supporting structures in medical facilities  including operating rooms and critical care sections (abstract).  The examiner submits that the equipment could comprise a fluid drainage system which would need optimizes the placement of equipment in the medical environment, as taught in Jepsen ‘883 (abstract and col. 1, lines 24-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adaptor of Jepsen ‘883 on a  fluid drainage system with a volume monitor in order to optimize the placement of the system in the medical environment.
	Regarding claim 30, Jepsen ‘883, as modified, discloses wherein the equipment is configured to monitor a volume of a drained fluid.  See above motivation.

Allowable Subject Matter
	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2-15 depend from claim 1.
	Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.   Claims 24-28 depend from claim 23.
	The following is a statement of reasons for the indication of allowable subject matter:  claim 1 - the specific structure of the adaptor including the connector and braces coupled with the function of the adaptor relative to the equipment and support structures; claim 23- the structure of the floor stand and the cooperation between the adaptor body and he floor strand structures.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any of the listed prior art could be used in subsequent office action rejections.  The list of supports is as follows: US-20110121149-A1 OR US-5174533-A OR US-5326059-A OR US-10959895-B2 OR US-7546993-B1 OR US-6481679-B1 OR US-5829723-A OR US-6409131-B1 OR US-5358205-A OR US-5351920-A.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MONICA E MILLNER/Primary Examiner, Art Unit 3632